Exhibit 10.6 - Confidential Materials Omitted And Filed Separately With The
Securities And Exchange Commission. Asterisks Denote Omissions

September 3, 2007



 

Alpharma Inc.
Alpharma Operating Corporation
Alpharma U.S. Inc.
Barre Parent Corporation
Alpharma Euro Holdings Inc.
Alpharma (Bermuda) Inc.
Alpharma USHP Inc.
Alpharma Animal Health Company
Mikjan Corporation
Alpharma Holdings Inc.
Alpharma Specialty Pharma Inc.
Purepac Pharmaceutical Holdings, Inc.
Alpharma Pharmaceuticals LLC
440 Route 22 East
Bridgewater, New Jersey 08807



Ladies and Gentlemen:



Reference is made to that certain Amended and Restated Loan and Security
Agreement dated March 10, 2006 (as at any time amended, the "Loan Agreement"),
among Alpharma Inc., a Delaware corporation ("Parent"), Alpharma Operating
Corporation, a Delaware corporation, Alpharma U.S. Inc., a Delaware corporation,
Barre Parent Corporation, a Delaware corporation, Alpharma Euro Holdings Inc., a
Delaware corporation, Alpharma (Bermuda) Inc., a Delaware corporation, Alpharma
USHP Inc., a Delaware corporation, Alpharma Animal Health Company, a Texas
corporation, Mikjan Corporation, an Arkansas corporation, Alpharma Holdings
Inc., a Delaware corporation, Alpharma Specialty Pharma Inc., a Delaware
corporation f/k/a Alpharma Pharmaceuticals Inc., Purepac Pharmaceutical
Holdings, Inc., a Delaware corporation, and Alpharma Pharmaceuticals LLC, a
Delaware limited liability company f/k/a Alpharma Branded Products Division Inc.
(collectively, "Borrowers" and individually, a "Borrower"), the various
financial institutions party thereto from time to time (collectively, "Lenders")
and Bank of America, N.A., a national banking association, in its capacity as
collateral and administrative agent for the Lenders (together with its
successors in such capacity, "Agent"). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Loan Agreement.



Borrowers have informed Agent and Lenders that Alpharma Ireland Limited, a
corporation organized under the laws of Ireland and a Foreign Subsidiary of
Alpharma Operating Corporation ("Alpharma Ireland"), desires to enter into a
certain Exclusive License Agreement (the "License Agreement") with IDEA AG, a
German corporation ("Licensor"), pursuant to which Alpharma Ireland will license
from Licensor the "Licensed Technology" and the "Licensed Ancillary IPR" (as
such terms are defined in the License Agreement). In connection with the License
Agreement, Licensor is requiring an unsecured guaranty from Parent with respect
to all milestone payments of up to **** in the aggregate and all royalty and
other payments owing by Alpharma Ireland under the License Agreement (the
"Parent Guaranty"). Borrowers have requested that Agent and Lenders consent to
the Parent Guaranty, and Agent and Lenders are willing to do so subject to the
terms and conditions contained herein.



1. Consent.

Subject to the satisfaction of the conditions precedent set forth below, Agent
and Lenders hereby consent to the Parent Guaranty. Such consent is subject to
the satisfaction of the following conditions precedent in form and substance
satisfactory to Agent and Lenders in their sole and absolute discretion: (a) the
Parent Guaranty and the License Agreement are executed on or before September
30, 2007, (b) at the time of the execution of the Parent Guaranty and the
License Agreement, and after giving effect thereto, no Default or Event of
Default exists, and (c) Agent receives and finds acceptable the Parent Guaranty,
the License Agreement and such other agreements and other documents as Agent may
reasonably request.





2. Amendment to Loan Agreement. Upon satisfaction of the conditions precedent
set forth above, the Loan Agreement shall be deemed amended as follows:

(a) By deleting the definition of "Permitted Contingent Obligations" in Section
1.1 of the Loan Agreement and by substituting in lieu thereof the following:

Permitted Contingent Obligations - Contingent Obligations arising from
endorsements of items of payment for collection or deposit in the Ordinary
Course of Business; Contingent Obligations of any Consolidated Group Member
existing as of the Closing Date, including extensions and renewals thereof that
do not increase the amount of such Contingent Obligations as of the date of such
extension or renewal; Contingent Obligations arising under indemnity agreements
to title insurers to cause such title insurers to issue to Agent title insurance
policies; Contingent Obligations with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of Equipment
permitted under Section 8.4.2; Contingent Obligations consisting of
reimbursement obligations from time to time owing by any Borrower to Issuing
Bank with respect to Letters of Credit (but in no event to include reimbursement
obligations at any time owing by a Borrower to any other Person that may issue
letters of credit for the account of Borrowers); unsecured guaranties made by a
Consolidated Group Member for Debt or other obligations of another Consolidated
Group Member that is expressly permitted to be incurred hereunder or not
prohibited; Contingent Obligations of Parent arising under that certain
unsecured guaranty from Parent to IDEA AG, a German corporation ("IDEA"), as in
effect on the date of execution thereof, which date shall be on or before
September 30, 2007 (the "IDEA Guaranty"), with respect to milestone payments of
up to **** in the aggregate and all royalty and other payments owing by Alpharma
Ireland Limited ("Alpharma Ireland") under that certain Exclusive License
Agreement between IDEA and Alpharma Ireland as in effect on the date of
execution thereof, which date shall be on or before September 30, 2007 (the
"IDEA License Agreement"); other unsecured Contingent Obligations not to exceed
$25,000,000 in the aggregate at any time; the Permitted Euro Debt Guaranty; and
unsecured guaranties made by a Consolidated Group Member for Debt of another
Consolidated Group Member that is expressly permitted to be incurred hereunder.

(b) By adding the following definition of "Alpharma Ireland Loan" to Section 1.1
of the Loan Agreement, in proper alphabetical sequence:

Alpharma Ireland Loan - a loan or other advance of money from a Borrower to
Alpharma Ireland in order to enable Alpharma Ireland to pay the upfront
consideration, any milestone payments and any other payments to IDEA under the
IDEA License Agreement, or any such payment by a Borrower to IDEA on behalf of
Alpharma Ireland.

(c) By deleting Section 10.2.2 of the Loan Agreement and by substituting in lieu
thereof the following:



10.2.2. Loans



. Make any loans or other advances of money to any Person other than: (i) to an
officer or employee of a Borrower or a Domestic Subsidiary for salary, travel
advances, advances against commissions and other similar advances in the
Ordinary Course of Business, (ii) investments permitted under Section 10.2.12,
(iii) so long Availability at the time of and after giving effect thereto is not
less than $15,000,000 and no Default or Event of Default exists or would result
therefrom, loans (other than an Alpharma Ireland Loan) to a Subsidiary that is
not a Borrower, and (iv) so long Availability at the time of and after giving
effect thereto is not less than $25,000,000 and no Default or Event of Default
exists or would result therefrom, any Alpharma Ireland Loan.



(d) By adding the following new Section 10.2.22 to the Loan Agreement
immediately following Section 10.2.21 thereof:



10.2.22 Amendments to IDEA License Agreement. Amend, modify or supplement, or
permit Alpharma Ireland or any other Subsidiary to amend, modify or supplement
(or consent to any amendment, modification or supplement) of the IDEA Guaranty
or the IDEA License Agreement or any documents executed in connection therewith,
without Agent's prior written consent, if such amendment, modification or
supplement increases or otherwise modifies the payment obligations thereunder or
modifies the maturity date of any payment obligations thereunder, or otherwise
creates additional obligations, covenants, representations or warranties of
Parent or any other Borrower or any Domestic Subsidiary.



3. Additional Covenant.

Notwithstanding anything contained herein, Borrowers covenant and agree that no
proceeds of Loans shall be used to fund the upfront consideration under the IDEA
License Agreement.



4. Miscellaneous.

Each Borrower hereby: (i) ratifies and reaffirms the Obligations, each of the
Loan Documents and all of such Borrower's covenants, duties, indebtedness and
liabilities under the Loan Documents; (ii) acknowledges and stipulates that (a)
the Loan Agreement and the other Loan Documents executed by such Borrower are
legal, valid and binding obligations of such Borrower that are enforceable
against such Borrower in accordance with the terms thereof, (b) all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by such Borrower) and (c) the security
interests and Liens granted by such Borrower in favor of Agent are duly
perfected, first priority security interests and Liens; (iii) represents and
warrants to Agent and Lenders, to induce Agent and Lenders to enter into this
letter agreement, that (a) no Default or Event of Default exists on the date
hereof, (b) the execution, delivery and performance of this letter agreement
have been duly authorized by all requisite corporate action on the part of such
Borrower, (c) this letter agreement has been duly executed and delivered by such
Borrower and (d) all of the representations and warranties made by such Borrower
in the Loan Agreement are true and correct on and as of the date hereof; (iv)
agrees that, upon the effectiveness of this letter agreement, each reference in
the Loan Agreement to "this Agreement," "hereunder," or words of like import
shall mean and be a reference to the Loan Agreement, as amended by this letter
agreement; (v) agrees that this letter agreement shall be part of the Loan
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default; (vi) agrees that this letter agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York; (vii) agrees that this letter agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; (viii) agrees that, except as otherwise expressly provided in this
letter agreement, nothing herein shall be deemed to amend or modify any
provision of the Loan Agreement or any of the other Loan Documents, each of
which shall remain in full force and effect; (ix) agrees that this letter
agreement is not intended to be, nor shall it be construed to create, a novation
or accord and satisfaction, and the Loan Agreement as herein modified shall
continue in full force and effect; (x) agrees that this letter agreement may be
executed in any number of counterparts and by different parties to this letter
agreement on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement; (xi) agrees that any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto; (xii) agrees to
take such further actions as Agent and Lenders shall reasonably request from
time to time in connection herewith to evidence or give effect to the amendments
set forth herein or any of the transactions contemplated hereby; and (xiii)
agrees that section titles and references used in this letter agreement shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreements among the parties hereto. To the fullest extent permitted by
Applicable Law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this letter agreement.







[Signatures commence on following page]





The parties hereto have caused this letter agreement to be duly executed under
seal and delivered by their respective duly authorized officers on the date
first written above.





Very truly yours,

BANK OF AMERICA, N.A.

, as Agent and Lender



By: /s/ John M. Olsen
John M. Olsen, Senior Vice President



 

DNB NOR BANK ASA

, as Lender



By: /s/ Philip F. Kurpiewski
Philip F. Kurpiewski, Senior Vice President

By: /s/ Henrik Asland
Henrik Asland, Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION

B

y: /s/ Gordon Wilkins
Gordon Wilkins, Vice President



[Signatures continue on following page]

ALPHARMA INC.

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, Executive Vice President and Chief Financial Officer

 

ALPHARMA OPERATING CORPORATION

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, President

 

ALPHARMA U.S. INC.

By: /s/ Christine Sacco
Christine Sacco, Treasurer

[CORPORATE SEAL]

 

ALPHARMA EURO HOLDINGS INC.

By: /s/ Christopher Towenr
Christopher Towner, Secretary

 

ALPHARMA (BERMUDA) INC.

By: /s/ Christopher Towner
Christopher Towner, Secretary

[Signatures continued on following page]

ALPHARMA USHP INC.

By: /s/ Christopher Towner
Christopher Towner, Secretary

 

ALPHARMA ANIMAL HEALTH COMPANY

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, Vice President and Treasurer

 

MIKJAN CORPORATION

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, President

 

ALPHARMA HOLDINGS INC.

By: /s/ Christopher Towner
Christopher Towner, Secretary



 

[Signatures continued on following page]

 

ALPHARMA SPECIALTY PHARMA INC.

By: /s/ Christopher Towner
Christopher Towner, Secretary

 

PUREPAC PHARMACEUTICAL HOLDINGS, INC.

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, President

 

ALPHARMA PHARMACEUTICALS LLC

By: /s/ Ronald Warner
Ronald Warner, President

 

BARRE PARENT CORPORATION

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, President

 

 

**** Indicates that material has been omitted and filed separately with the
Securities and Exchange Commission.

